Exhibit 31.3 CERTIFICATION ACCOMPANYING PERIODIC REPORT PURSUANT TO SECTION302 OF THE SARBANES-OXLEY ACT OF 2002 I, Thinh Q. Tran, Chairman of the Board, President and Chief Executive Officer, certify that: 1. I have reviewed this Annual Report on Form 10-K/A of Sigma Designs, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ Thinh Q. Tran Dated: June 1, 2015 Thinh Q. Tran Chairman of the Board, President and Chief Executive Officer
